DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/28/2020 has been entered.
Claims 14-15, 18-19, 30-45 are pending and under consideration. The amendment filed on 08/28/2020 has been considered.
Priority
This application is a US national phase entry under 35 U.S.C. 371 of PCT/KR2G12/004082, filed May 23, 2012, which claims the benefit of Korean Application Serial No. 10-2011 -0048628, filed May 23, 2011. As such the effectively filed date for the instant application is May 23, 2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021, 10/28/2020 and 09/02/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn/Claim Rejections - 35 USC § 112/Necessitated by Amendment
Claims 14-15, 18-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendment to base claim 14 and newly added claims.
New/Claim Rejections - 35 USC § 112/ Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34, recites the limitation “the method of claim 14 further comprising;
(a)    introducing a nucleic acid sequence encoding a hepatocyte growth factor (HGF) as set forth in SEQ ID NO. 1 and a nucleic acid sequence encoding neurogenin 1 as set forth in SEQ ID NO. 2 into cultured adult MSCs through viral transduction;
(b)    selecting a modified mesenchymal stem cell that is introduced with the nucleic acid sequence encoding the hepatocyte growth factor (HGF) as set forth in SEQ ID NO. 1 and the nucleic acid sequence encoding neurogenin 1 as set forth in SEQ ID NO. 2; and
(c)    culturing the selected modified mesenchymal stem cell”.
At issue is that there is no nexus between claim 14 and claim 34 because claim 14 already comprises MSCs transduced with a nucleic acid sequence encoding a hepatocyte growth factor (HGF) as set forth in SEQ ID NO. 1 and a nucleic acid sequence encoding neurogenin 1 as set forth in SEQ ID NO. 2. Claim 34 does not provide antecedent basis for “introducing a nucleic acid sequence encoding a hepatocyte growth factor (HGF) as set forth in SEQ ID NO. 1 and a nucleic acid sequence encoding neurogenin 1 as set forth in SEQ ID NO. 2 into cultured adult MSCs through viral transduction” nor “another introducing SEQ ID NO. 1 and SEQ ID NO. 2 into cultured adult MSCs through viral transduction”. Thus, it is unclear to the 
Claims 35-36 are rejected for the same reason as claim 34 because they depend from claim 34 and fail to remedy the indefiniteness of claim 34.

New/Claim Rejections - 35 USC § 112/ Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
14-15, 18-19, 30-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for;
A method of transplanting autologous of allogeneic MSCs into the brain of a subject with chronic brain injury after stroke, said method comprising;
obtaining adult mesenchymal stem cells (MSCs);
culturing the adult MSCs;
(c) transducing the adult MSCs of step (b) with a viral vector comprising a nucleic acid sequence encoding the human hepatocyte growth factor (hHGF) as set forth in SEQ ID NO: 1 and a nucleic acid sequence encoding the human neurogenin 1 (hNgn1) as set forth in SEQ ID NO: 2;
(d) selecting the adult MSCs from step (c) that express hHGF and hNgn1;
(e) transplanting the selected adult MSCs from step (d) directly into the dura of the brain of a subject having chronic brain injury after stroke, wherein the transplanted MSCs are autologous or allogeneic to said subject, and wherein the transplanted MSCs differentiate into neuronal stem cells expressing MAP2, thereby resulting in inhibiting a population of glial cells involved in chronic brain fibrosis and a reduction in the infarct size in the injured site, does not reasonably provide enablement for (i) transplanting xenogeneic MSCs, (ii) without selecting transduced MSCs prior to transplantation and (iii) transplanting into any area of the brain. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the Invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue,” not 'experimentation,’" (Wands, 8 USPG2d 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity 
The Breadth of the Claims
The instant claims broadly embrace (i) transplanting xenogeneic MSCs (ii) without selecting transduced MSCs prior to transplantation and (iii) transplanting into any area of the brain.
The Amount of Direction Provided by the inventor/The Existence of Working Examples
The specification solely and very narrowly teaches bone marrow obtained from Bone marrow bank (Korean Marrow Donor Program, KMDP) were added to a sterilized 15 mL test-tube, and centrifugation was performed using a centrifuge at room temperature and 400 x g for 30 minutes. After centrifugation, 0.5 mL of the buffy coat located in the interphase was carefully collected using a pasteur pipette, and transferred into a test-tube containing 10 mL of sterilized phosphate buffered saline (PBS). The transferred buffy coat was centrifuged at 250 x g for 10 minutes to remove the supernatant and 10 mL of phosphate buffer was added thereto to obtain a suspension, which was centrifuged at 250 x g for 10 minutes (example 1, [83]. The above procedure was repeated twice and a DMEM medium (Gibco) containing 10% FBS (Gibco) was added to the resulting precipitate. A portion of the resulting solution corresponding to 1 x 107 cells was placed in a 100 mm dish and incubated at 37°C for 4 hours while supplying 5% CO2 and 95% air. The supernatant was then removed to eliminate cells that were not attached to the bottom of the culture dish, and a new medium was added to continue culturing (example 1, [84]). Example 3-3: Transplantation. Transplantation was carried out using adult Sprague-Dawley albino female rats (250 g) (Dae Han Bio Link Co., Ltd) as follows: Firstly, albino rats were anesthetized with an intraperitoneal injection of 75 mg/kg ketamine and 5 mg/kg rumpun, the fur at the incision region was removed, and then the ears and mouth were fixed to a exposed dura at positions of bregma AP,+ 1.0; ML 3.0; LV, +4.0, 1 μL of the cells was injected at a rate of 0.2 μL/min using a Hamilton syringe. Twenty minutes after injection, the syringe was slowly removed. The incision was sutured using a sterilized thread and needle, and disinfected using a disinfectant. 5 mg/kg of an immunosuppressant cyclosporin A(Sigma) was daily administered by intraperitoneal injection until the brain was extracted. Example 5: Introduction of HGF Gene into Human Neurogenin 1 Gene-Introduced MSCs and Transplantation Thereof into Stroke Animal Model. Example 5-1: Introduction of HGF gene into hNgn1 gene-introduced MSCs. hNgn1 gene-introduced MSCs were cultured, until the cells reached to approximately 70% confluence in a 100 mm culture plate. The transfection was carried out by adding HGF-expressing adenovirus solution obtained in Example 4 with 50 MOI for 2 hours. The MSCs were washed with PBS three times, and then MSCs were detached from the culture plate using trypsin [139]. Adult male SD-rats weighing 200 g to 250 g were anesthetized with 5% isofluran gas containing 70% N20 and 30% 0 2• The right common carotid artery (CCA), right external carotid artery (ECA), and right internal carotid artery(ICA) were exposed through a ventral midline incision in the neck, and approximately 20 mm to 22 mm of nylon suture was inserted from CCA to ICA to occlude the right middle cerebral Artery (MCA). After 120 minutes, the nylon suture was removed. During the operation, the body temperature of the rats was maintained at 37.8°C, and all surgical instruments were sterilized before use (example 5-2). Example 8: Therapeutic Effects of HGF Gene and Neurogenin 1 Gene-introduced MSCs on Chronic Brain Injury. Transduced with HGF and Ngn1 stereotacticaliy injected into brain dura of albino rats with induced brain injury (i) the MSCs differentiate into glial cells expressing higher levels of glial markers GEAR and MAP2 compared to the hNgn1-expressing MSCs that were introduced with no HGF gene, (ii) reduction in the with autologous MSCs transduced with the HGF sequence as set forth in SEG ID NO: 1 corresponding to the coding region (166-2352 bp) in the gene sequence of GenBank Accession No, NM,sub.-000601.4 [0079] and the introduction of the neurogenin 1 sequence as set forth in SEG ID NO: 2 corresponding to the coding region (55-768 bp) in the U63S42 gene sequence [0070] and transplantation of said transduced MSCs into a Stroke Animal Model after stroke induction exhibit (i) the MSCs differentiate into glial cells expressing higher levels of glial markers GFAP and MAP2 compared to the hNgn1 expressing MSCs that were introduced with no HGF gene, (ii) reduction in the infarct size (example 6) (example 6-2 to 7-2).
However, the specification fails to teach treating chronic brain injury after stroke (i) transplanting xenogeneic transduced MSCs other than autologous transduced MSCs (ii) without selecting transduced MSCs expressing hHGF and hNgn1 prior to transplantation and (iii) transplanting transduced MSCs into any area of the brain other than into the brain dura which is unpredictable. For example, Ocansey (J Transl Med, 18(42): 1-14, 2020) notes that MSC based therapy suffers reduced efficacy due to several challenges which include unfavorable microenvironmental factors in vitro and in vivo (abstract). Critical focus of genetic modification of MSCs is to prevent premature senescence of cultured or transplanted cells (p 4, 2nd column 2nd paragraph). Preconditioning of MSCs encompasses the ex vivo treatment with both chemical and physical factors via specifically designed environment (p 5 1st column 2nd paragraph). Preconditioning is also meant to maintain and enhance the intrinsic therapeutic properties of MSCs (Fig. 1) against the odds of hostility within its transplanted microenvironment (p 5 1st column 2nd paragraph). Furthermore, preconditioning is known to improve the interaction between MSCs and in innate/adaptive immune system. For example, hypoxia treated MSCs express more anti-apoptotic proteins, IL-8 and IL-6, as well as IL-10 and FasL (p 5 1st column 2nd paragraph). The enhanced immune-regulation in turn dampens inflammation, and st column 2nd paragraph). For example, Huang (Int J Mol Sci, 21: 1-17, 2020) teaches whether the proposed immune reactivity has an association with the low survival rate of the engrafted MSCs is questionable and has not been investigated extensively (p 2, 3rd paragraph). Whether immune responses will be exerted when poorly immunogenic MSCs are stereotactically injected into the mouse brain parenchyma (p 2 last paragraph). 
Thus, a skilled artisan would have to perform undue experimentation to implement the invention due to delineate (i) MSC based therapy suffers reduced efficacy due to several challenges which include unfavorable microenvironmental factors in vitro and in vivo,
(ii) Preconditioning of MSCs encompasses the ex vivo treatment with both chemical and physical factors via specifically designed environment to maintain and enhance the intrinsic therapeutic properties of MSCs against the odds of hostility within its transplanted microenvironment, and 
(iii) immune reactivity has an association with the low survival rate of the engrafted MSCs is questionable and has not been investigated extensively due to immune responses will be exerted when poorly immunogenic MSCs are stereotactically injected into the mouse brain parenchyma other than the scope above.
The claims broadly embrace any type of MSC-based cell therapy after chronic brain injury which is unpredictable due to MSC donor. The specification solely very narrowly teaches MSCs from Bone marrow bank (Korean Marrow Donor Program, KMDP) transduced with HGF and Ngn1 stereotactically injected into brain dura of albino rats with induced brain injury. For example, Weber also teaches the impact of donor type of MSC on the effects is discussed controversial and might differ depending on other factors. In a rat model it has been demonstrated that different routes of administration and different microenvironments can lead to divergent immunogenicity of allogeneic MSC (p 13, 1st column 2nd paragraph). While a metaanalysis of efficacy of MSC in animal models of traumatic brain injury, including different 

Claims 31, 42 also broadly embrace any species of MSCs when transplanted differentiate into neuronal cells, which is unpredictable other than autologous or allogeneic adult MSCs.
The specification very narrowly teaches autologous adult MSCs by teaching according to one example of the present invention, among the adult stem cells, bone marrow-derived MSCs were isolated [7]. 
However, the specification fails to teach any other type of MSCs other than the adult Bone marrow bank (Korean Marrow Donor Program, KMDP) to transdifferentiate into neuronal cells at the injured site of injection in the brain.
The art teaches that any type of MSCs to transdifferentiate into neuronal cells is unpredictable. For example Jackson (J Postgrad Med, 53: 1-18, 2007, previously cited) teach the neural potential of MSCs is unpredictable due to the production MSC-derived neurons in vitro with varying efficiency and there is an intense ongoing debate about the nature of the differentiation responses (p 123 2nd column Under (Neural potential?). Are they merely an artifact of an in vitro process or do they represent genuine neural potential from MSCs? (p 123 2i1d column Under (Neural potential?). MSCs thus, represent an interesting and versatile population of adult stem cells demanding further molecular characterization and functional nd column last paragraph). In addition, Phiney (Stem Cells, 25: 2896-2902, 2007,  previously cited) note that that ascribing a neural fate to MSCs is further confounded by the lack of specifically of neural markers employed, the heterogeneous nature of the MSC populations under examination, and artifacts associated with methods used to culture-expand ceils in vitro (p 2897, 2nd column). The differentiation of MSCs is largely driven by signals from culture conditions or the microenvironment in vivo, particularly the microenvironment of rapidly developing or injured tissues. In most cases the signals that drive differentiation in vivo remain indeterminate and therefore cannot be replicated in vitro. Under such circumstances it is difficult to design experiments that define the limits of MSG plasticity, and negative outcomes can have multiple explanations. Finally, the definition and as such nature of the bona fide MSG and its niches in vivo remain controversial, making it difficult to assess the number of actual self-renewing stem cells employed in any given experimental system (p 2899, I35 column 1£i paragraph). For example Feng (CNS Neuroscience & Therapeutics, 18: 142-148, 2012, previously cited) notes that transplantation of MSCs for treating neurodegenerative diseases such as those caused by acute injury, chronic neurodegenerative disorders (p 142 2nd column) the concern is that stem cells and cancer are inextricably linked. Even if they differentiate, would these cells have the intended function, or any function at all? In order to answer these questions, more understanding is needed about the intrinsic and extrinsic mechanisms that control the various steps of neurogenesis, including proliferation, survival, fate specification, migration, maturation, and synapse formation. How to keep self-renewal under control and avoid immortalization and transformation still remains to be discovered (p 146, 1st column last paragraph).
Accordingly, a skilled artisan would have to perform undue experimentation to delineate (i) the production MSC-derived neurons in vitro with varying efficiency and the debate about the nature of the differentiation responses due to an artefact of an in vitro process or do they represent genuine neural potential from MSCs? demanding further molecular in vitro and (iii) the differentiation of MSCs is largely driven by signals from culture conditions or the microenvironment in vivo, particularly the microenvironment of rapidly developing or injured tissues and (iv) the concern is that stem cells and cancer are inextricably linked and Even if they differentiate, would these cells have the intended function, or any function at all?.
For example, Jackson notes that there is a debate as to whether the signs of differentiation in vivo of MSCs observed in situ are genuine or merely a result of cell fusion with resident neural ceils (p 124, 2nd column 1st paragraph). MSC-neural derivatives tor MSC-based therapies much remains to be done in order to evaluate the physiological relevance of these early observations and to unravel the molecular mechanisms governing their differentiation in vivo (p 124, 2nd column last paragraph). 
The art teaches that it is unpredictable to transdifferentiate MSCs into neural cells in vivo due to the signals that drive differentiation in vivo remain indeterminate and therefore cannot be replicated in vitro and (ii) heterogeneous nature of the MSC populations under examination, and artifacts associated with methods used to culture-expand cells in vitro. For example, Nguyen (Advanced Drug Delivery Reviews, p 1 -12, 2010 previously cited) note stroke cell therapy while the Neuro score is a well-validated scoring method tor the assessment of stroke deficits in animals, it consists of 10 different motor, coordinate, and sensory items to evaluate the effect of stroke on the levels of consciousness, hearing, neglect, visual field loss, extra-ocular movement, motor strength, ataxia, and sensory loss. However, while promising results have been shown in animal models after treatment with stem cells but, thus far, no trials in humans have been performed (p 9 2nd column 2nd paragraph). The application of stem cells for neurological disorders is very complex than other diseases. Stem cells need to integrate into 
Accordingly, a skilled artisan would have to perform undue experimentation to delineate (i) whether the signs of differentiation in vivo of MSCs observed in situ are genuine or merely a result of ceil fusion with resident neural cells, (ii) MSC-neural derivatives for MSC-based therapies much remains to be done in order to evaluate the physiological relevance of these early observations and to unravel the molecular mechanisms governing their differentiation in vivo.
Response to arguments
1) Applicants argue the added limitations of (1) “transplanting adult mesenchymal stem cell (MSCs) transduced with” the recited nucleic acid sequences and (2) “directly into the brain of a subject having a chronic brain injury after stroke,” at least, are sufficient to overcome the section 112 rejection, as the specification is enabling for said “transplanting”. Specifically, Applicant respectfully submits that a person skilled in the art - based on the specification and knowledge common in the art - would be fully enabled to transplant adult mesenchymal stem cell (MSCs) transduced with the recited nucleic acid sequences directly into the brain of a subject having a chronic brain injury after stroke. Applicant has further limited claim 15 to “bone marrow” derived MSCs. Applicants arguments have been fully considered but are not persuasive.

2) Applicants argue new claim 30 recites “wherein the transplanted adult MSCs express HGF and neurogenin 1” and new claim 31 recites “wherein the transplanted adult MSCs differentiate into neuronal cells.” New claims 32 and 33 also recite subject matter that further address the section 112 rejection, namely, that the nucleic acid sequences are “each cloned in a vector introduced into the adult MSCs,” and that “each vector is introduced into the adult MSCs via retrovirus or adenovirus,” respectively. Applicant’s arguments have been fully considered but are not persuasive.
In response, as discussed above, the specification fails to teach any other type of MSCs other than the adult Bone marrow bank (Korean Marrow Donor Program, KMDP) to transdifferentiate into neuronal cells at the injured site of injection in the brain. The art teaches that any type of MSCs to transdifferentiate into neuronal cells is unpredictable. For example Jackson art teaches the neural potential of MSCs is unpredictable due to the production MSC-derived neurons in vitro with varying efficiency and there is an intense ongoing debate about the nature of the differentiation responses (p 123 2nd column Under (Neural potential?). Are they merely an artifact of an in vitro process or do they represent genuine neural potential from MSCs? (p 123 2i1d column Under (Neural potential?). In addition, Phiney art note that that ascribing a neural fate to MSCs is further confounded by the lack of specifically of neural markers employed, the heterogeneous nature of the MSC populations under examination, and artifacts associated with methods used to culture-expand ceils in vitro (p 2897, 2nd column). The differentiation of MSCs is largely driven by signals from culture conditions or the microenvironment in vivo, particularly the microenvironment of rapidly developing or in vivo remain indeterminate and therefore cannot be replicated in vitro. Under such circumstances it is difficult to design experiments that define the limits of MSC plasticity, and negative outcomes can have multiple explanations.

3) Applicants argue that new claim 40 is also allowable. Specifically, Applicant respectfully submits that a person skilled in the art - based on the specification and knowledge common in the art - would be fully enabled to transplant adult mesenchymal stem cell (MSCs) directly into the brain of a mammalian subject having a chronic brain injury after stroke, the MSCs being transduced with the recited nucleic acid sequences and the transplanted MSCs expressing HGF and neurogenin 1. Dependent claims 41-44 recite further limitations and are each allowable. New independent claim 45 recites: A method, comprising transplanting adult human, bone marrow-derived, mesenchymal stem cell (MSCs) directly into the brain and at or adjacent to an infarct region of the brain of a human subject having a chronic brain injury after stroke, the MSCs being transduced with: (i) a vector comprising a nucleic acid sequence encoding a hepatocyte growth factor (HGF) as set forth in SEQ ID NO. 1 and a nucleic acid sequence encoding neurogenin 1 as set forth in SEQ ID NO. 2; or (ii) a first vector comprising a nucleic acid sequence encoding a hepatocyte growth factor (HGF) as set forth in SEQ ID NO. 1 and a second vector comprising a nucleic acid sequence encoding neurogenin 1 as set forth in SEQ ID NO. 2, the transplanted MSCs expressing HGF and neurogenin 1 and differentiating into neuronal cells, resulting in a reduction in the size of the infarct region. Applicant believes that new claim 45 is also allowable. Specifically, Applicant respectfully submits that a person skilled in the art - based on the specification and knowledge common in the art - would be fully enabled to transplant adult human, bone marrow-derived, mesenchymal stem cell (MSCs) directly into the brain and at or adjacent to an infarct region of the brain of a human subject having a chronic brain injury after stroke, the MSCs being transduced vector(s) containing the 
Applicant's arguments have been fully considered but are not persuasive.
In response, first, at issue is not the (1) “transplanting adult mesenchymal stem cell (MSCs) transduced with” the recited nucleic acid sequences and (2) “directly into the brain of a subject having a chronic brain injury after stroke,” but (i) transplanting xenogeneic MSCs (ii) without selecting transduced MSCs prior to transplantation and (iii) transplanting into any area of the brain for the reasons as discussed above (see above). Even if the MSC differentiate, would these cells have the intended function, or any function at all? In order to answer these questions, more understanding is needed about the intrinsic and extrinsic mechanisms that control the various steps of neurogenesis, including proliferation, survival, fate specification, migration, maturation, and synapse formation. How to keep self-renewal under control and avoid immortalization and transformation still remains to be discovered (p 146, 1st column last paragraph).
Second, again regarding transplanting adult human, bone marrow-derived (MSCs directly into the brain and at or adjacent to an infarct region of the brain of a human subject having a chronic brain injury after stroke, the MSCs being transduced the art by Nguyen teaches stroke cell therapy, however, while promising results have been shown in animal models after treatment with stem cells but, thus far, no trials in humans have been performed (p 9 2nd column 2nd paragraph). The application of stem cells for neurological disorders is very complex than other diseases. Accordingly, a skilled artisan would have to perform undue experimentation to delineate (i) the production MSC-derived neurons in vitro with varying efficiency and the debate about the nature of the differentiation responses due to an artefact of an in vitro process or do they represent genuine neural potential from MSCs? demanding further molecular characterization and functional investigation, (ii) a neural fate to MSCs is confounded by the lack of specificity of neural markers employed, the heterogeneous nature of the MSG 
Third, as discussed above, whether an immune reactivity has an association with the low survival rate of the engrafted MSCs is questionable and has not been investigated extensively (see above). Whether immune responses will be exerted when poorly immunogenic MSCs are stereotactically injected into the mouse brain parenchyma (see above). Thus, a skilled artisan has to perform undue experimentation to implement the invention to delineate the survival and differentiation of transplanted MSCs into the any site in the brain and having the intended result of differentiation into neuronal cells in a subject having chronic brain injury.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-15, 10-33, 37, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (Stem Cells, 26: 2217-2228, 2008, previously cited) in view of McCormick (see score alignment below), Zhao (Journal of Cerebral Blood Flow & Metabolism, 26: 1176-1188, 2006, previously cited), Kaneda (WO2006011600, (see score alignment below).
a HGF as set forth in SEQ ID NO: 1 and a nucleic acid sequence encoding a HGF as set forth in SEQ ID NO: 2” read on any SEQ ID NO: 1 and any SEQ ID NO: 2, respectively. Thus, the sequences of Kaneda and McCormick which are identical to instant SEQ ID NO: 1 and SEQ ID NO: 2, respectively in the rejection as set forth below is appropriate.
Kim teaches human bone marrow MSCs transuded with the full-length mouse neurogenin 1 (Ngn1) cDNA (GenBank U63841) (p 2218, 1st column under M&Ms). Transient middle cerebral artery occlusion (MCAo) was induced in rats which is an ischemic animal model for cell transplantation (p 2218, 2nd column last paragraph). Three days after MCAo, human MSCs-Ngn1 or MSC-LacZ cells or PBS intracranially transplanted into the striatum (anteroposterior [AP], mediolateral [ML], dorsoventral [DV], and cortex in the ipsilateral hemisphere using a stereotactic apparatus (p 2218, last paragraph bridge p 2219, 1st paragraph). Regarding claim 30, Kim teaches transplantation of Ngn1-expressing MSCs in the animal stroke model improved motor function compared to parental MSCs (abstract). MSCs with Ngn1 populated ischemic brain, where they expressed mature neuromarkers, functionally connected to host neurons, motor dysfunctions improved, by MSCs able to transdifferentiate into neuronal cells (abstract). Regarding claim 31, Kim teaches that higher motor recovery in animals grafted with neural-induced MSCs is partly due to transdifferentiation into neuronal cells in vivo (p 2218, 1st column 1st paragraph). Regarding claims 15, Kim teaches human bone marrow MSCs transuded with the full-length mouse neurogenin 1 (Ngn1) cDNA (GenBank U63841) (p 2218, 1st column under M&Ms).
Kim does not teach a nucleic acid sequence encoding Ngn1, does not teach a nucleic acid sequence encoding Ngn1 as set forth in SEQ ID NO: 2.
However at the time of filing, McCormick discloses a nucleic acid sequence identical to instant SEQ ID NO: 2 (see score alignment below). McCormick discloses expression of said Xenopus laevis embryos results in ectopic neurogenesis, indicating that neuroD2 mediates neuronal differentiation (abstract). 
Score sequence alignment of instant SEQ ID NO: 2. (Ngn1)
RESULT 1
HSU63842
LOCUS       HSU63842                1268 bp    DNA     linear   PRI 04-DEC-1996
DEFINITION  Human neurogenic basic-helix-loop-helix protein (neuroD3) gene,
            complete cds.
ACCESSION   U63842
VERSION     U63842.1  GI:1654337
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 1268)
  AUTHORS   McCormick,M.B., Tamimi,R.M., Snider,L., Asakura,A., Bergstrom,D.
            and Tapscott,S.J.
  TITLE     NeuroD2 and neuroD3: distinct expression patterns and
            transcriptional activation potentials within the neuroD gene family
  JOURNAL   Mol. Cell. Biol. 16 (10), 5792-5800 (1996)
   PUBMED   8816493
REFERENCE   2  (bases 1 to 1268)
  AUTHORS   Tapscott,S.J., Tamimi,R., Bergstrom,D. and McCormick,M.B.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JUL-1996) Clinical Research, Fred Hutchinson Cancer
            Research Center, 1124 Columbia Street, Seattle, WA 98104, USA
FEATURES             Location/Qualifiers
     source          1..1268
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
                     /chromosome="5"
                     /map="5q22-35"
     gene            55..768
                     /gene="neuroD3"
     CDS             55..768
                     /gene="neuroD3"
                     /note="bHLH protein related to neuroD; neurogenic
                     basic-helix-loop-helix protein"
                     /codon_start=1
                     /protein_id="AAB37575.1"
                     /db_xref="GI:1654338"
                     /translation="MPARLETCISDLDCASSSGSDLSGFLTDEEDCARLQQAASASGP
                     PAPARRSAPNISRASEVPGAQDDEQERRRRRGRTRVRSEALLHSLRRSRRVKANDRER
                     NRMHNLNAALDALRSVLPSFPDDTKLTKIETLRFAYNYIWALAETLRLADQGLPGGGA
                     RERLLPPQCVPCLPGPPSPASDAESWGSGAAAASPLSDPSSPAASEDFTYRPGDPVFS
                     FPSLPKDLLHTTPCFIPYH"

  Query Match             100.0%;  Score 716;  DB 91;  Length 1268;
  Best Local Similarity   100.0%;  
  Matches  716;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCCAGCCCGCCTTGAGACCTGCATCTCCGACCTCGACTGCGCCAGCAGCAGCGGCAGT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         55 ATGCCAGCCCGCCTTGAGACCTGCATCTCCGACCTCGACTGCGCCAGCAGCAGCGGCAGT 114

Qy         61 GACCTATCCGGCTTCCTCACCGACGAGGAAGACTGTGCCAGACTCCAACAGGCAGCCTCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        115 GACCTATCCGGCTTCCTCACCGACGAGGAAGACTGTGCCAGACTCCAACAGGCAGCCTCC 174

Qy        121 GCTTCGGGGCCGCCCGCGCCGGCCCGCAGGAGCGCGCCCAATATCTCCCGGGCGTCTGAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        175 GCTTCGGGGCCGCCCGCGCCGGCCCGCAGGAGCGCGCCCAATATCTCCCGGGCGTCTGAG 234

Qy        181 GTTCCAGGGGCACAGGACGACGAGCAGGAGAGGCGGCGGCGCCGCGGCCGGACGCGGGTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        235 GTTCCAGGGGCACAGGACGACGAGCAGGAGAGGCGGCGGCGCCGCGGCCGGACGCGGGTC 294

Qy        241 CGCTCCGAGGCGCTGCTGCACTCGCTGCGCAGGAGCCGGCGCGTCAAGGCCAACGATCGC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        295 CGCTCCGAGGCGCTGCTGCACTCGCTGCGCAGGAGCCGGCGCGTCAAGGCCAACGATCGC 354

Qy        301 GAGCGCAACCGCATGCACAACTTGAACGCGGCCCTGGACGCACTGCGCAGCGTGCTGCCC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        355 GAGCGCAACCGCATGCACAACTTGAACGCGGCCCTGGACGCACTGCGCAGCGTGCTGCCC 414

Qy        361 TCGTTCCCCGACGACACCAAGCTCACCAAAATCGAGACGCTGCGCTTCGCCTACAACTAC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        415 TCGTTCCCCGACGACACCAAGCTCACCAAAATCGAGACGCTGCGCTTCGCCTACAACTAC 474

Qy        421 ATCTGGGCTCTGGCCGAGACACTGCGCCTGGCGGATCAAGGGCTGCCCGGAGGCGGTGCC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        475 ATCTGGGCTCTGGCCGAGACACTGCGCCTGGCGGATCAAGGGCTGCCCGGAGGCGGTGCC 534

Qy        481 CGGGAGCGCCTCCTGCCGCCGCAGTGCGTCCCCTGCCTGCCCGGTCCCCCAAGCCCCGCC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        535 CGGGAGCGCCTCCTGCCGCCGCAGTGCGTCCCCTGCCTGCCCGGTCCCCCAAGCCCCGCC 594

Qy        541 AGCGACGCGGAGTCCTGGGGCTCAGGTGCCGCCGCCGCCTCCCCGCTCTCTGACCCCAGT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        595 AGCGACGCGGAGTCCTGGGGCTCAGGTGCCGCCGCCGCCTCCCCGCTCTCTGACCCCAGT 654

Qy        601 AGCCCAGCCGCCTCCGAAGACTTCACCTACCGCCCCGGCGACCCTGTTTTCTCCTTCCCA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        655 AGCCCAGCCGCCTCCGAAGACTTCACCTACCGCCCCGGCGACCCTGTTTTCTCCTTCCCA 714

Qy        661 AGCCTGCCCAAAGACTTGCTCCACACAACGCCCTGTTTCATTCCTTACCACTAGGC 716
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        715 AGCCTGCCCAAAGACTTGCTCCACACAACGCCCTGTTTCATTCCTTACCACTAGGC 770

Kim does not explicitly teach the combination of introducing a nucleic acid sequence encoding HGF as set forth in SEQ ID NO: 2.
However, at the time of filing, Zhao teaches transient middle cerebral artery occlusion (MCAo) was induced in rats. Rats treated with HGF gene-transferred MSCs (MSC-HGF). Groups 1 to 4 were treated 2 h after MCAo (superacute phase) and groups 5 to 7 were treated 24 h after MCAo (acute phase). MSC-HGF were intracerebrally transplanted into the rats’ ischemic brains after MCAo. Behavioral tests showed significant Improvement of neurological deficits in the HGF-transferred MSCs (MSC-HGF)-treated group compared with the phosphate buffered saline (PBS)-treated and MSCs-only-treated group (abstract). MSC-HGF combined therapy enhanced the therapeutic efficiency than the MSC-only cell therapy for stroke in rats treated in both the superacute and acute phases (p 1185 2nd column last paragraph bridge p 1186 1st column). Zhao teaches the MSC-HGF cell therapy, extend the therapeutic time 
Zhao does not explicitly teach a nucleic acid sequence encoding HGF as set forth in SEQ ID NO: 1.
However at the time of filing, Kaneda (WO2006011600, see score alignment below) discloses an HGF sequence identical to instant SEQ ID NO: 1 for preventing the brain function from worsening or improving the brain function which contains a hepatocyte growth factors (HGFs) cell growth factor and a method for preventing the brain function from worsening or improving the brain function which comprises the step of administering a cell growth factor to a patient (abstract). Kaneda teaches the disclosed HGF sequence is useful for treating cerebral infarction, cerebral blood flow failure, cerebral hemorrhage, cerebrovascular trauma, or failure of cerebral function. This sequence encodes the human HGF protein used in the medicament of the invention (see score alignment below).
Score sequence alignment of instant SEQ ID NO: 1. (HGF)
RESULT 9
AEF80511
ID   AEF80511 standard; DNA; 2187 BP.
XX
AC   AEF80511;
XX
DT   18-OCT-2007  (revised)
DT   11-JUN-2007  (revised)
DT   06-APR-2006  (first entry)
XX
DE   Human HGF DNA.
XX
KW   ds; gene; therapeutic; cerebral infarction; cerebral hemorrhage;
KW   cerebrovascular trauma; Cerebroprotective; Hemostatic; Tranquilizer;
KW   Vulnerary; HGF.
XX
OS   Homo sapiens.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..2187
FT                   /*tag=  a
FT                   /product= "HGF"
XX
CC PN   WO2006011600-A1.
XX
CC PD   02-FEB-2006.
XX
CC PF   29-JUL-2005; 2005WO-JP013949.
XX
PR   29-JUL-2004; 2004JP-00222649.
XX
CC PA   (ANGE-) ANGES MG INC.

CC PI   Kaneda Y,  Morishita R,  Shimamura M;
XX
DR   WPI; 2006-125876/13.
DR   P-PSDB; AEF80512.
DR   PC:NCBI; gi60820510.
XX
CC PT   Composition for promoting neurite or synapse formation, which is useful 
CC PT   for preventing cerebral function from worsening such as cerebral 
CC PT   infarction, cerebral hemorrhage or improving cerebral function, has cell 
CC PT   growth factor.
XX
CC PS   Disclosure; SEQ ID NO 1; 68pp; Japanese.
XX
CC   This invention describes a novel composition capable of preventing 
CC   cerebral function from worsening or improving cerebral function. The 
CC   composition comprises cell growth factor, as an active ingredient. The 
CC   invention also describes; a) a method of preventing deterioration of 
CC   cerebral function or improving cerebral function, involving administering
CC   cell growth factor to the patient; b) use of cell growth factor for 
CC   manufacturing a medicament for preventing deterioration of cerebral 
CC   function or for improving cerebral function; and c) a composition for 
CC   propagating neurite, and promoting synapse formation, comprising a cell 
CC   growth factor. The composition is useful for treating cerebral 
CC   infarction, cerebral blood flow failure, cerebral hemorrhage, 
CC   cerebrovascular trauma, or failure of cerebral function. This sequence 
CC   encodes the human HGF protein used in the medicament of the invention. 
CC   NOTE: The sequence data for this patent did not form part of the printed 
CC   specification, but was obtained in electronic format directly from WIPO 
CC   at ftp.wipo.int/pub/published_pct_sequences.
CC   
CC   Revised record issued on 18-OCT-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 2187 BP; 674 A; 455 C; 501 G; 557 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 2187;  DB 19;  Length 2187;
  Best Local Similarity   100.0%;  
  Matches 2187;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTGGGTGACCAAACTCCTGCCAGCCCTGCTGCTGCAGCATGTCCTCCTGCATCTCCTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGTGGGTGACCAAACTCCTGCCAGCCCTGCTGCTGCAGCATGTCCTCCTGCATCTCCTC 60

Qy         61 CTGCTCCCCATCGCCATCCCCTATGCAGAGGGACAAAGGAAAAGAAGAAATACAATTCAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CTGCTCCCCATCGCCATCCCCTATGCAGAGGGACAAAGGAAAAGAAGAAATACAATTCAT 120

Qy        121 GAATTCAAAAAATCAGCAAAGACTACCCTAATCAAAATAGATCCAGCACTGAAGATAAAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GAATTCAAAAAATCAGCAAAGACTACCCTAATCAAAATAGATCCAGCACTGAAGATAAAA 180

Qy        181 ACCAAAAAAGTGAATACTGCAGACCAATGTGCTAATAGATGTACTAGGAATAAAGGACTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ACCAAAAAAGTGAATACTGCAGACCAATGTGCTAATAGATGTACTAGGAATAAAGGACTT 240

Qy        241 CCATTCACTTGCAAGGCTTTTGTTTTTGATAAAGCAAGAAAACAATGCCTCTGGTTCCCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CCATTCACTTGCAAGGCTTTTGTTTTTGATAAAGCAAGAAAACAATGCCTCTGGTTCCCC 300

Qy        301 TTCAATAGCATGTCAAGTGGAGTGAAAAAAGAATTTGGCCATGAATTTGACCTCTATGAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TTCAATAGCATGTCAAGTGGAGTGAAAAAAGAATTTGGCCATGAATTTGACCTCTATGAA 360

Qy        361 AACAAAGACTACATTAGAAACTGCATCATTGGTAAAGGACGCAGCTACAAGGGAACAGTA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 AACAAAGACTACATTAGAAACTGCATCATTGGTAAAGGACGCAGCTACAAGGGAACAGTA 420

Qy        421 TCTATCACTAAGAGTGGCATCAAATGTCAGCCCTGGAGTTCCATGATACCACACGAACAC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TCTATCACTAAGAGTGGCATCAAATGTCAGCCCTGGAGTTCCATGATACCACACGAACAC 480

Qy        481 AGCTTTTTGCCTTCGAGCTATCGGGGTAAAGACCTACAGGAAAACTACTGTCGAAATCCT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 AGCTTTTTGCCTTCGAGCTATCGGGGTAAAGACCTACAGGAAAACTACTGTCGAAATCCT 540

Qy        541 CGAGGGGAAGAAGGGGGACCCTGGTGTTTCACAAGCAATCCAGAGGTACGCTACGAAGTC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 CGAGGGGAAGAAGGGGGACCCTGGTGTTTCACAAGCAATCCAGAGGTACGCTACGAAGTC 600

Qy        601 TGTGACATTCCTCAGTGTTCAGAAGTTGAATGCATGACCTGCAATGGGGAGAGTTATCGA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 TGTGACATTCCTCAGTGTTCAGAAGTTGAATGCATGACCTGCAATGGGGAGAGTTATCGA 660

Qy        661 GGTCTCATGGATCATACAGAATCAGGCAAGATTTGTCAGCGCTGGGATCATCAGACACCA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 GGTCTCATGGATCATACAGAATCAGGCAAGATTTGTCAGCGCTGGGATCATCAGACACCA 720

Qy        721 CACCGGCACAAATTCTTGCCTGAAAGATATCCCGACAAGGGCTTTGATGATAATTATTGC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CACCGGCACAAATTCTTGCCTGAAAGATATCCCGACAAGGGCTTTGATGATAATTATTGC 780

Qy        781 CGCAATCCCGATGGCCAGCCGAGGCCATGGTGCTATACTCTTGACCCTCACACCCGCTGG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CGCAATCCCGATGGCCAGCCGAGGCCATGGTGCTATACTCTTGACCCTCACACCCGCTGG 840

Qy        841 GAGTACTGTGCAATTAAAACATGCGCTGACAATACTATGAATGACACTGATGTTCCTTTG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GAGTACTGTGCAATTAAAACATGCGCTGACAATACTATGAATGACACTGATGTTCCTTTG 900

Qy        901 GAAACAACTGAATGCATCCAAGGTCAAGGAGAAGGCTACAGGGGCACTGTCAATACCATT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 GAAACAACTGAATGCATCCAAGGTCAAGGAGAAGGCTACAGGGGCACTGTCAATACCATT 960

Qy        961 TGGAATGGAATTCCATGTCAGCGTTGGGATTCTCAGTATCCTCACGAGCATGACATGACT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 TGGAATGGAATTCCATGTCAGCGTTGGGATTCTCAGTATCCTCACGAGCATGACATGACT 1020

Qy       1021 CCTGAAAATTTCAAGTGCAAGGACCTACGAGAAAATTACTGCCGAAATCCAGATGGGTCT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 CCTGAAAATTTCAAGTGCAAGGACCTACGAGAAAATTACTGCCGAAATCCAGATGGGTCT 1080

Qy       1081 GAATCACCCTGGTGTTTTACCACTGATCCAAACATCCGAGTTGGCTACTGCTCCCAAATT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GAATCACCCTGGTGTTTTACCACTGATCCAAACATCCGAGTTGGCTACTGCTCCCAAATT 1140

Qy       1141 CCAAACTGTGATATGTCACATGGACAAGATTGTTATCGTGGGAATGGCAAAAATTATATG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 CCAAACTGTGATATGTCACATGGACAAGATTGTTATCGTGGGAATGGCAAAAATTATATG 1200

Qy       1201 GGCAACTTATCCCAAACAAGATCTGGACTAACATGTTCAATGTGGGACAAGAACATGGAA 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 GGCAACTTATCCCAAACAAGATCTGGACTAACATGTTCAATGTGGGACAAGAACATGGAA 1260

Qy       1261 GACTTACATCGTCATATCTTCTGGGAACCAGATGCAAGTAAGCTGAATGAGAATTACTGC 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 GACTTACATCGTCATATCTTCTGGGAACCAGATGCAAGTAAGCTGAATGAGAATTACTGC 1320

Qy       1321 CGAAATCCAGATGATGATGCTCATGGACCCTGGTGCTACACGGGAAATCCACTCATTCCT 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1321 CGAAATCCAGATGATGATGCTCATGGACCCTGGTGCTACACGGGAAATCCACTCATTCCT 1380

Qy       1381 TGGGATTATTGCCCTATTTCTCGTTGTGAAGGTGATACCACACCTACAATAGTCAATTTA 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1381 TGGGATTATTGCCCTATTTCTCGTTGTGAAGGTGATACCACACCTACAATAGTCAATTTA 1440

Qy       1441 GACCATCCCGTAATATCTTGTGCCAAAACGAAACAATTGCGAGTTGTAAATGGGATTCCA 1500
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1441 GACCATCCCGTAATATCTTGTGCCAAAACGAAACAATTGCGAGTTGTAAATGGGATTCCA 1500

Qy       1501 ACACGAACAAACATAGGATGGATGGTTAGTTTGAGATACAGAAATAAACATATCTGCGGA 1560
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1561 GGATCATTGATAAAGGAGAGTTGGGTTCTTACTGCACGACAGTGTTTCCCTTCTCGAGAC 1620
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1561 GGATCATTGATAAAGGAGAGTTGGGTTCTTACTGCACGACAGTGTTTCCCTTCTCGAGAC 1620

Qy       1621 TTGAAAGATTATGAAGCTTGGCTTGGAATTCATGATGTCCACGGAAGAGGAGATGAGAAA 1680
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1621 TTGAAAGATTATGAAGCTTGGCTTGGAATTCATGATGTCCACGGAAGAGGAGATGAGAAA 1680

Qy       1681 TGCAAACAGGTTCTCAATGTTTCCCAGCTGGTATATGGCCCTGAAGGATCAGATCTGGTT 1740
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1681 TGCAAACAGGTTCTCAATGTTTCCCAGCTGGTATATGGCCCTGAAGGATCAGATCTGGTT 1740

Qy       1741 TTAATGAAGCTTGCCAGGCCTGCTGTCCTGGATGATTTTGTTAGTACGATTGATTTACCT 1800
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1741 TTAATGAAGCTTGCCAGGCCTGCTGTCCTGGATGATTTTGTTAGTACGATTGATTTACCT 1800

Qy       1801 AATTATGGATGCACAATTCCTGAAAAGACCAGTTGCAGTGTTTATGGCTGGGGCTACACT 1860
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1801 AATTATGGATGCACAATTCCTGAAAAGACCAGTTGCAGTGTTTATGGCTGGGGCTACACT 1860

Qy       1861 GGATTGATCAACTATGATGGCCTATTACGAGTGGCACATCTCTATATAATGGGAAATGAG 1920
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1861 GGATTGATCAACTATGATGGCCTATTACGAGTGGCACATCTCTATATAATGGGAAATGAG 1920

Qy       1921 AAATGCAGCCAGCATCATCGAGGGAAGGTGACTCTGAATGAGTCTGAAATATGTGCTGGG 1980
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1921 AAATGCAGCCAGCATCATCGAGGGAAGGTGACTCTGAATGAGTCTGAAATATGTGCTGGG 1980

Qy       1981 GCTGAAAAGATTGGATCAGGACCATGTGAGGGGGATTATGGTGGCCCACTTGTTTGTGAG 2040
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1981 GCTGAAAAGATTGGATCAGGACCATGTGAGGGGGATTATGGTGGCCCACTTGTTTGTGAG 2040

Qy       2041 CAACATAAAATGAGAATGGTTCTTGGTGTCATTGTTCCTGGTCGTGGATGTGCCATTCCA 2100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2041 CAACATAAAATGAGAATGGTTCTTGGTGTCATTGTTCCTGGTCGTGGATGTGCCATTCCA 2100

Qy       2101 AATCGTCCTGGTATTTTTGTCCGAGTAGCATATTATGCAAAATGGATACACAAAATTATT 2160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2101 AATCGTCCTGGTATTTTTGTCCGAGTAGCATATTATGCAAAATGGATACACAAAATTATT 2160

Qy       2161 TTAACATATAAGGTACCACAGTCATAG 2187
              |||||||||||||||||||||||||||
Db       2161 TTAACATATAAGGTACCACAGTCATAG 2187

Regarding claims 32-33, Kim teaches a retroviral vector (p 2218, 1st column under M&M) and Zhao disclose HSV-1 Vector (p 1177, 2nd column last paragraph). 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the human bone marrow MSCs transduced with the full-length mouse Ngn1 cDNA as disclosed by Kim by using the nucleic acid sequence encoding Ngn1 as set forth in SEQ ID NO: 2 identical to instantly claimed SEQ ID NO: 1 HGF that mediates neuronal differentiation as disclosed by McCormick and by including the HSV-1 vector having the HGF cDNA to the MSCs for intracerebral transplantation after transient MCAo was induced in rats for treatment of brain Zhao and by using the nucleic acid sequence encoding HGF as set forth in SEQ ID NO: 1 useful for treating cerebral infarction, cerebral blood flow failure, cerebral hemorrhage, cerebrovascular trauma, or failure of cerebral function as disclosed by Kaneda.
One would have been motivated to combine the Ngn1 gene with the HGF gene to transduce the human MSCs for transplantation into MCAo rats to receive the expected benefit of the HGF to enhance the therapeutic efficiency for stroke in rats treated in both the superacute and acute phases. One would have been particularly motivated to do so since both Kim and Zhao teach the same animal model as well as same mode of transplantation of transduced MSCs. One would have been motivated to substitute the full length Ng1 for SEQ ID NO: 2 to receive the expected benefit of SQ ID NO: 2 to mediate neuronal differentiation and combine with HGF SEQ ID NO: 1 for preventing the brain function from worsening or improving the brain function which comprises the step of administering a cell growth factor to a patient.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632